Justice PATTERSON,
concurring.
I concur with the majority opinion, which reverses the determination of the Appellate Division panel and holds that defendant Boyce Singleton, Ji’. was not entitled to the deific command jury instruction addressed by this Court in State v. Worlock, 117 N.J. 596, 611, 569 A.2d 1314 (1990). The majority opinion faithfully follows the reasoning in Worlock and State v. Winder, 200 N.J. 231, 979 A.2d 312 (2009). For the reasons articulated by Justice LaVecchia, I agree that defendant’s belated invocation of the deific command variation of the insanity defense was unsupported in the circumstances of his crime.
I write separately because in my opinion, the deific command concept is neither mandated by the Legislature in N.J.S.A 2C:4-1 nor firmly rooted in our jurisprudence, and should not be part of our law. It invites a defendant to exploit a core value of our society, respect for the religious beliefs of others, for tactical advantage. The deific command concept does not meaningfully guide a jury’s exploration of the intricate issues raised by the insanity defense. Instead, it can reduce the dispassionate analysis of a defendant’s mental state, envisioned by the Legislature when it codified the insanity defense, to a superficial review of the defendant’s religious utterances. Application of the deific command results in inequitable treatment of defendants who have committed similar crimes based on nothing more than one person’s assertion of a religious delusion. In my view, a defendant’s claim that he or she heeded a deity’s purported instruction to commit a murder or other crime should not prompt a jury instruction that suggests a finding of legal insanity within the meaning of N.J.SA 2C:4-1.
Neither the plain language nor the legislative history of N.J.SA 2C:4-1 warrants special consideration for defendants who claim that deific commands prompted their crimes. The statute at issue bars the imposition of criminal responsibility for conduct if, at the time of the crime, the defendant “was laboring under such a defect of reason, from disease of the mind as not to know the *189nature and quality of the act he was doing, or if he did know it, that he did not know what he was doing was wrong.” N.J.S.A. 2C:4-1. The Legislature did not expressly or by implication define the word “wrong” as used in N.J.S.A. 2C:4-1. It provided no instruction that a defendant’s failure to comprehend that his or her act was “wrong” should mean anything other than he or she did not understand that it was an illegal act.
As the majority notes, the statute codified the test articulated by the House of Lords in M’Naghten’s Case, 8 Eng. Rep. 718 (H.L.1843), long accepted as the formulation of the insanity defense in New Jersey case law. Statement to Senate Bill No. 738, at 3 (May 15,1978). The M’Naghten rule, reflected in our statute, did not differentiate between defendants who invoke deific commands and defendants who do not. In this Court’s articulation of the M’Naghten rule — relied on by the drafters of New Jersey’s Penal Code, 2 Final Report of the New Jersey Criminal Law Revision Commission, commentary to § 2C:4-1, at 96 (1971) — the Court held that a defendant could invoke the insanity defense if “the accused was laboring under such a defect of reason from disease of the mind as not to know the nature and quality of the act he was doing, or, if he did know it, that he did not know what he was doing was wrong.” State v. Coleman, 46 N.J. 16, 39, 214 A.2d 393 (1965). That construction, adopted nearly verbatim by the Legislature in N.J.S.A. 2C:4-1, refers to “wrong” without reference to religious belief. It does not contemplate a deific delusion as part of the test for insanity.
To the extent that the deific command permutation of the insanity defense has gained a foothold in New Jersey law, it has done so through this Court’s dicta, not legislative action. The concept originated in the New York Court of Appeals, finding its source in dicta written by Judge Cardozo in People v. Schmidt, 216 N.Y. 324, 110 N.E. 945 (1915). There, the defendant concocted — and later recanted — an elaborate account of visions and voices conveying directions from God that he should kill a woman “as a sacrifice and atonement.” Id. at 945. Although the defendant *190conceded “that he never saw the vision and never heard the command,” id. at 950, Judge Cardozo nonetheless introduced to New York law a distinction between legal and moral “wrong” illustrated by a hypothetical scenario:
A mother kills her infant child to whom she has been devotedly attached. She knows the nature and quality of the act; she knows that the law condemns it; but she is inspired by an insane delusion that God has appeared to her and ordained the sacrifice. It seems a mockery to say that, within the meaning of the statute, she knows that the act is wrong.
[Id. at 949.]
Schmidt was first noted by this Court in State v. DiPaolo, 34 N.J. 279, 292-93, 168 A.2d 401, cert. denied, 368 U.S. 880, 82 S.Ct. 130, 7 L.Ed.2d 80 (1961). However, it was not until 1990, more than a decade after the enactment of N.J.S.A. 2C:4-1, that the Court suggested in Worlock that the statute could be construed to incorporate the deific command concept.
As the majority recounts, the principle that a deific delusion could illustrate a potential distinction between legal and moral wrong was addressed for the first time by this Court in Worlock, supra, 117 N.J. at 608-09, 569 A.2d 1314. Like the discussion of the deific command in Schmidt, the Court’s first articulation of this theory was in dicta and did not apply to the facts of the case. The defendant in Worlock attributed his killing of two friends not to a purported deific command, but to his stated belief that he was exempt from the laws of society, which in his view were intended to govern only the “subservient.” Id. at 614, 569 A.2d 1314. The Court discussed the distinction between “legal” and “moral” wrong, noting that in most cases the two concepts converge. Id. at 610-11, 569 A.2d 1314. The Court made the following observation:
Occasionally, however, the distinction between moral and legal wrong may be critical. For example, if the defendant contends that he or she knowingly killed another in obedience to a command from God, a jury could find that the defendant was insane. Schmidt, supra, 110 N.E. at 949; see also DiPaolo, supra, 34 N.J. at 291-93 [168 A.2d 401] (“The experts disagreed upon whether there was evidence of a psychosis to support the alleged delusion, but none suggested that if defendant in fact suffered an insane delusion that God commanded the deed, he nonetheless was legally sane if he simultaneously appreciated that the deed was contrary to law.”).
*191[Id. at 611, 569 A.2d 1314]
Although the Worlock defendant had not suggested that the murders he committed were directed by any deity, the Court postulated that in an “exceptional ease, such as the deific exception in which the defendant claims that he or she acted under a command from God, the court should instruct the jury that ‘wrong’ encompasses both legal and moral wrong.” Ibid. For defendant Worlock, the Court found no such exceptional circumstances. Id. at 613-14, 569 A.2d 1314.
In Winder, the Court recognized its prior discussion of the deific command, but nonetheless rejected the defendant’s claim that he was entitled to a jury charge regarding the distinction between legal and moral wrong in his trial for the murder of a taxi driver. Winder, supra, 200 N.J. at 250, 979 A.2d 312. The Court concluded that the defendant in Winder, who attempted to justify his act by professing his belief that his parents were trying to kill him, was not entitled to the jury instruction that he sought. In doing so, the Court reiterated the narrow scope of any “delusion-based” exceptions to the rule that legal wrong and moral wrong are coextensive. Id. at 248, 979 A.2d 312. Thus, in the three cases in which it has considered the “deific command” issue— Worlock, Winder, and the present case — the Court has never concluded that a defendant is entitled to a deific command charge.
Given this history, I respectfully submit that the deific command concept has a tenuous connection to New Jersey law. Special consideration for defendants relying on a deific command theory is not, in my view, compelled by the Legislature’s use of the term “wrong” in N.J.S.A 2C:4-1, which codifies M’Naghten but makes no reference to the notion of a defendant’s inability to perceive “moral wrong.” The concept was not introduced to our law by the circumstances of an actual case involving a deific delusion. Instead, in both New York and New Jersey, it originated as nothing more than a hypothetical illustration of a setting in which a defendant could perceive an act as legally but not morally wrong. Schmidt, supra, 110 N.E. at 949; Worlock, supra, 117 N.J. at 608-*19209, 569 A.2d 1314. Its limits were further underscored by the Court in Winder, supra, 200 N.J. at 248, 979 A.2d 312.
The jury instruction formulated by the Appellate Division panel below — to be given in a retrial of defendant — would direct the jury to find defendant not guilty by reason of insanity if he proved by a preponderance of the evidence that he acted pursuant to a delusion of receiving a deific command, or “ “where a delusional command could be objectively recognized to confound the difference between lawful behavior and a moral imperative.’ ” State v. Singleton, 418 N.J.Super. 177, 204, 12 A.3d 728 (App.Div.2011) (quoting Winder, supra, 200 N.J. at 251, 979 A.2d 312). The Appellate Division’s proposed jury instruction demonstrates the hazards of the deific command concept. The instruction could be construed to suggest that a defendant’s invocation of a deific command presumptively resolves what should be a fact-sensitive, dispassionate inquiry into the psychiatric condition of a criminal defendant. It poses the real danger of confusing and distracting a jury, and could reward the defendant who fabricates an account of visions, voices and divine commands. In my opinion, the insanity defense should be reserved for a defendant whose psychiatric condition renders him or her unable to appreciate the illegality of the crime at issue, and the deific command theory should be jettisoned.
I fully subscribe to the majority’s observations about the principle of stare decisis; it is an important foundation of our legal system, ‘“to which we adhere for the sake of certainty and stability.’ ” Ante at 180, 48 A.3d at 298 (quoting State v. Shannon, 210 N.J. 225, 226, 43 A.3d 1146 (2012)). However, I consider this case to present the unusual setting in which the principle of stare decisis does not compel the Court to precisely conform its holding to prior decisions.
Given the factual setting of Worlock, its discussion of the deific command is dicta. In Winder, the Court also declined to apply the deific command theory to the defendant in that ease. Winder, supra, 200 N.J. at 250-51, 979 A.2d 312. As a result, the *193discussions are authoritative even though they were not essential to the disposition of either case. See State v. Rose, 206 N.J. 141, 182-84, 19 A.3d 985 (2011).
But even if we were to treat the dicta in Worlock and Winder as though they had the full weight of precedent, there are still “special justifications” that would warrant overturning the deific command construct. Luchejko v. City of Hoboken, 207 N.J. 191, 209, 23 A.3d 912 (2011). Such justifications include “when a rule creates unworkable distinctions [or] when a standard defies consistent application by lower courts,” ibid,., or when ‘“conditions change and as past errors become apparent,’ ” White v. Twp. of N. Bergen, 77 N.J. 538, 551, 391 A.2d 911 (1978) (quoting Fox v. Snow, 6 N.J. 12, 27, 76 A.2d 877 (1950) (Vanderbilt, C.J., dissenting)). In my opinion, that standard is easily met here. The deific command concept is not required by the text of the statute or its legislative history. Our Court has not once held that the facts before it have entitled a defendant to an expanded jury instruction based on this theory. Such an instruction has the tendency to mislead and confuse jurors, and raises the specter of rewarding the fabrication of deific delusions. Its arguable utility is therefore offset by its potential to lead to inequitable results.
The majority characterizes this case as one in which the judiciary may rely on legislative correction, and finds the deific command concept to be fortified by the Legislature’s failure over the years to nullify it by statute. Ante at 180-81, 48 A.3d at 298-99 (citing White, supra, 77 N.J. at 556, 391 A.2d 911). In this regard, I must part company with the majority. As we have held, “[t]he Legislature need not explicitly amend a statute ... every time [a court] takes action inconsistent with it in order to avoid the implication that the Legislature concurs.” State v. Cannon, 128 N.J. 546, 566-67, 608 A.2d 341 (1992). The Court has noted in other contexts that “[legislative inaction has been called a ‘weak reed upon which to lean’ and a ‘poor beacon to follow’ in construing a statute.” GE Solid State, Inc. v. Dir., Div. of Taxation, 132 N.J. 298, 313, 625 A.2d 468 (1993) (citations omitted); see also *194Amerada Hess Corp. v. Dir., Div. of Taxation, 107 N.J. 307, 322, 526 A.2d 1029 (1987), aff'd, 490 U.S. 66, 109 S.Ct. 1617, 104 L.Ed.2d 58 (1989).
Here, the Legislature enacted N.J.S.A. 2C:4-1 before this Court construed the simple word “wrong” to permit an insanity defense based on deific command delusions, whether in dicta or in any holding. I cannot presume that the Legislature’s failure to address this specific issue, given its many priorities, amounts to an endorsement of the deific command. In my view, the inclusion of a deific command notion as part of N.J.S.A. 2C:4-1 is the creation of our case law. The principles of stare decisis do not require that we apply it now or in the future.
Except as noted above, I join in the majority’s decision to reverse the determination of the Appellate Division panel and remand to the Appellate Division for consideration of defendant’s remaining arguments.